Exhibit 10.1

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT dated May 21, 2013, is made by
and between Wheeler Interests, LLC, a Virginia limited liability company,
(“Assignor”), and WHLR-Tampa Festival, LLC, a Delaware limited liability company
(“Assignee”).

Background:

A. Wheeler Interests, LLC, a Virginia limited liability company and CRP II-Tampa
Festival, LLC, a Florida limited liability company previously entered into a
Purchase and Sale Agreement, dated May 15, 2013 (the “Agreement”), with respect
to the purchase of a shopping center located at Tampa, Florida and commonly
referred to as Tampa Festival Centre;

B. Assignor desires to assign the Agreement to Assignee.

Agreement:

For and in consideration of the mutual promises herein, Assignor herby assigns
all of its rights and delegates all of its obligations under the Agreement to
Assignee, including all rights to any earnest money deposit or other payment,
and Assignee hereby accepts the assignment of the rights of Assignor under the
Agreement and assumes all of the obligations and liabilities of Assignor under
the Agreement.

(Signature Page Follows)



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Assignment as of the 21st day
of May 2013.

 

ASSIGNOR: WHEELER INTERESTS, LLC, a Virginia limited liability company   /s/ Jon
S. Wheeler   By Jon S. Wheeler, its Managing Member ASSIGNEE: WHLR-Tampa
Festival, LLC, a Delaware limited liability company  

/s/ Jon S. Wheeler

 

By Jon S. Wheeler, its Manager